Citation Nr: 0728670	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
blood loss, to include as due to hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that all notification action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.

In May 2006, the Board remanded the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for blood loss, to include 
as due to hemorrhoids, to the agency of original jurisdiction 
(AOJ). The Board finds that all orders in the remand were not 
complied with.  Therefore, the claim must be remanded for 
full compliance as required by Stegall v. West, 11 Vet. App. 
268 (1998).  In the case of Stegall, the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  

In this regard, in May 2006, the Board remanded the claim for 
the AMC to address the threshold question of whether new and 
material evidence had been submitted to reopen the issue of 
entitlement to service connection for hemorrhoids; to provide 
VCAA notice of what evidence was needed to substantiate a 
claim to reopen the issue of entitlement to service 
connection; and to provide the veteran with the pertinent 
regulations pertaining to the claim to reopen based on the 
submission of new and material evidence.  The AMC complied 
with the requests to adjudicate the claim on the basis of new 
and material evidence and provided a Supplemental Statement 
of the Case on the new and material decision as requested.  
See 38 C.F.R. § 3.156(b) (2006).  However, the Board also 
requested the AMC that provide the following notice:

Notification and development action 
required by the VCAA must be completed 
with regard to the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's previously denied 
service connection claim for hemorrhoids, 
to include blood loss. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. April 5, 2006); 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006).

The Board notes that the veteran was provided with notice as 
set forth in Dingess by letter dated in May 2006 but no 
notice of what was needed to establish his new and material 
claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006) (issued 
after this case was certified to the Board), with respect to 
requests to reopen previously denied claims, a claimant must 
be notified of both what is needed to reopen the claim and 
what is needed to establish the underlying claim for service 
connection. This clearly was not done in the present case.  
The record contains a May 2006 RO notice letter to the 
veteran; however, that letter only addresses what is needed 
to establish a claim for service connection.  Neither that 
letter nor any other RO letter of record provides specific 
notice of the need to submit new and material evidence to 
reopen the claim, or that provides notice of the appropriate 
legal definition of new and material evidence.

Although it will result in additional delay in adjudicating 
the appeal, a remand is required to ensure compliance with 
the Board's previous remand.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should send the veteran a 
corrective VCAA notice that (1) describes 
what new and material evidence is under 
the current standard set forth under 
38 C.F.R. § 3.156(a) (2006); and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.  This notice is outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2. The AMC should provide the veteran 
opportunity to respond, arrange for any 
further development suggested by his 
response, then review the claim. If it 
remains denied, the RO should issue an 
appropriate SSOC, and afford the veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



